Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2022 has been entered.

Claim Status
Claims 2 and 8 are amended.
No claims are cancelled.
Claims 16 and 17 are newly added. 
Claims 2-17 are presented for examination.

Examiner’s Note: Please note that new examiner has been assigned to this case starting with this current office action. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/7/2020 and 4/7/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant’s arguments filed in the amendment filed on 3/7/2022 have been fully considered but are moot in view of new ground of rejection. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5, 6, 8, 11, 12, and 14-17 are rejected under U.S.C. 103 as being unpatentable over by Hong et al. (US 20130308505), in view of OH et al. (US 20150296262).
Regarding claim 2, Hong discloses, A reception apparatus (par. 0013 a receiver), comprising: 
a tuner configured to receive a digital broadcast signal based on an Internet Protocol (IP) transmission system (par. 0876 discloses, The receiver tunes to receive an IP type broadcast signal, this process step may be performed by the tuner of the receiver); and 
one or more processors configured to: 
acquire service configuration information transmitted via the digital broadcast signal (par. 0129, If the L2 signaling information includes information on the service components, the broadcasting signal receiver may acquire information on the service components after the decoding of the L2 signaling information is completed), the service configuration information including bootstrap information (par. 0219 discloses In case of an IP stream, TS may correspond to service information, and the IP service information may include ESG (Electronic Service Guide) information, bootstrap information), the bootstrap information including IP address information and port information about signaling information transmitted via the digital broadcast signal (par. 0119 discloses when a broadcasting signal corresponds to an IP format, the common PLP (i.e. PLP = physical layer pipe) may include an IP information table, common PLP referred as L2 signaling information, it further includes bootstrap and meta data for service guide such as ESG, par. 0858 discloses bootstrap information includes a boot IP address field, par.0943, discloses The IP information may include an IP address field and a port number (port num) field), 
receive a user Selection for a service corresponding to the service configuration information (par. 0876, the receiver tunes to receive an IP type broadcast signal, in order to receive a service desired by the user, the receiver requires information on the service included in the transmission frame, which is being transmitted through the respective channel),  
acquire, based on the service configuration information, the signaling information corresponding to the service selected by the user selection (par. 0877 discloses, receiver decodes L1 signaling included in transmission frame to acquire a PLP ID and PLP group ID, i.e. signaling information is acquired), 
output the at least one of the broadcast component or the communication component (par. 0114 discloses decoding base layer and enhanced layer video to provide an image having a higher picture quality).
Hong does not disclose, the user selection being performed using a remote controller;
acquire, based on the signaling information, a communication component transmitted via a communication other than the digital broadcast signal. 
Oh discloses, the user selection being performed using a remote controller (par. 0063 discloses the user input signal according to the present embodiment may be input to the DTV receiver using the red button of the remote controller by the user );
acquire, based on the signaling information, a communication component transmitted via a communication other than the digital broadcast signal (par. 0031 The DTV receiver may request that the content server transmit the application through the Internet protocol network using the application signaling information which is received through the broadcast network, i.e. communication component = component of content received via communication and not via broadcast, by communicating to content server over IP network as shown in fig. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Hong, by teaching of user selection is performed by a remote control and acquiring based on selection signal a communication component transmitted via a communication other than broadcast signal, as taught by Oh, for providing content via hybrid digital V system to provide viewer with an enhanced TV viewing experience by providing enhancement data via communication network, as disclosed in Oh 0002.

Regarding claim 5, The reception apparatus according to claim 2, 
Hong further discloses, wherein the one or more processors are configured to acquire the broadcast component based on the signaling information transmitted via the digital broadcast signal (par. 0857 discloses in case of transmitting a broadcast signal of a IP format, invention corresponds to signaling method for recovering a transport stream by acquiring a server IP address information on component type and component address, par. 0871 discloses examples of components includes video component a video component of the base layer, a video component of the enhancement layer, audio components, data components, i.e. broadcast component is acquired based on signaling information).

Regarding claim 6, The reception apparatus according to claim 2, 
Hong in view of Oh further discloses, wherein the one or more processors are configured to acquire the communication component based on the signaling information transmitted via the communication other than the digital broadcast signal (Oh, par. 0031 the DTV receiver 1200 may request that the content server 1100 transmit the application through the Internet protocol network using the application signaling information which is received through the broadcast network, i.e. communication component = component of content received via communication and not via broadcast, by communicating to content server over IP network as shown in fig. 1 and 2).

Regarding claim 8, Hong discloses, A reception method performed in a reception apparatus (par. 0013), the reception method comprising:
receiving, by a tuner, a digital broadcast signal based on an Internet Protocol (IP) transmission system (par. 0876 discloses, The receiver tunes to receive an IP type broadcast signal, this process step may be performed by the tuner of the receiver),
acquiring, by one or more processors, service configuration information transmitted via the digital broadcast signal (par. 0129, If the L2 signaling information includes information on the service components, the broadcasting signal receiver may acquire information on the service components after the decoding of the L2 signaling information is completed), the service configuration information including at least one of bootstrap information (par. 0219 discloses In case of an IP stream, TS may correspond to service information, and the IP service information may include ESG (Electronic Service Guide) information, bootstrap information), the bootstrap information including IP address information and port information about signaling information transmitted via the digital broadcast signal (par. 0119 discloses when a broadcasting signal corresponds to an IP format, the common PLP (i.e. PLP = physical layer pipe) may include an IP information table, common PLP referred as L2 signaling information, it further includes bootstrap and meta data for service guide such as ESG, par. 0858 discloses bootstrap information includes a boot IP address field, par.0943, discloses The IP information may include an IP address field and a port number (port num) field), 
receiving, by the one or more processors, a user selection for a service corresponding to the service configuration information (par. 0876, the receiver tunes to receive an IP type broadcast signal, in order to receive a service desired by the user, the receiver requires information on the service included in the transmission frame, which is being transmitted through the respective channel);
acquiring, by the one or more processors, based on the service configuration information, the signaling information corresponding to the service selected by the user selection (par. 0877 discloses, receiver decodes L1 signaling included in transmission frame to acquire a PLP ID and PLP group ID, i.e. signaling information is acquired);
output, by the one or more processors, the at least one of the broadcast component or the communication component (par. 0114 discloses decoding base layer and enhanced layer video to provide an image having a higher picture quality).
Hong does not disclose, the user selection being performed using a remote controller;
acquiring, by the one or more processors, based on the signaling information, a communication component transmitted via a communication other than the digital broadcast signal. 
Oh discloses, the user selection being performed using a remote controller (par. 0063 discloses the user input signal according to the present embodiment may be input to the DTV receiver using the red button of the remote controller by the user );
acquiring, by the one or more processors, based on the signaling information, a communication component transmitted via a communication other than the digital broadcast signal (The DTV receiver 1200 may request that the content server 1100 transmit the application through the Internet protocol network using the application signaling information which is received through the broadcast network, i.e. communication component = component of content received via communication and not via broadcast, by communicating to content server over IP network as shown in fig. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Hong, by teaching of user selection is performed by a remote control and acquiring based on selection signal a communication component transmitted via a communication other than broadcast signal, as taught by Oh, for providing content via hybrid digital V system to provide viewer with an enhanced TV viewing experience by providing enhancement data via communication network, as disclosed in Oh 0002.

Regarding claim 11, Hong meets the claim limitations as set forth in claim 5.
Regarding claim 12, Hong in view of Oh meets the claim limitations as set forth in claim 6.
Regarding claim 14, The reception apparatus of claim 2,
	Hong further discloses,  wherein the service configuration information includes communication delivery information corresponding to the signaling information, the communication delivery information including information which indicates communication delivery of the signaling information (par. 0126 discloses, when a broadcast signal corresponds to an IP format, the common PLP includes IP information table (i.e. communication delivery information via IP ), information being included in the common PLP referred to as L2 signaling information).

Regarding claim 15, Hong meets the claim limitations as set forth in claim 14.
Regarding claim 16, The reception apparatus according to claim 2, 
Hong further discloses, wherein the one or more processors are configured to acquire, based on the signaling information, a broadcast component transmitted via the digital broadcast signal (par. 0857 discloses in case of transmitting a broadcast signal of a IP format, invention corresponds to signaling method for recovering a transport stream by acquiring a server IP address information on component type and component address, par. 0871 discloses examples of components includes video component a video component of the base layer, a video component of the enhancement layer, audio components, data components, i.e. broadcast component is acquired based on signaling information).
Regarding claim 17, Hong meets the claim limitations as set forth in claim 16.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 20130308505), in view of OH et al. (US 20150296262) in further view of Kim et al. (US 20140115644).

Regarding claim 3, The reception apparatus according to claim 14, 
	Hong does not disclose, wherein the information in the communication delivery information indicating the communication delivery of the signaling information includes location information including a piece of a uniform resource locator (URL) corresponding to a signaling server.
Kim discloses, wherein the information in the communication delivery information indicating the communication delivery of the signaling information includes location information including a piece of a uniform resource locator (URL) corresponding to a signaling server (par. 0421-0423, activation trigger is delivered via broadcast stream, activation message provides the URL of the signaling server, see also par. 0632).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Hong in view of Oh, by teaching delivery of signaling information includes location information including a URL corresponding to a signaling server, as taught by Kim, to provide the signaling information for interactive features over the internet, as disclosed in Kim 0168.

Regarding claim 9, Hong in view of Oh in further view of Kim meets the claim limitations as set forth in claim 3.

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 20130308505), in view of OH et al. (US 20150296262) in further view of Lee et al. (US 20170105055).

Regarding claim 4, The reception apparatus according to claim 2, 
Hong further discloses, wherein the one or more processors are configured to determine acquisition of the signaling information based on the service configuration information (Hong, par. 0877 discloses, receiver decodes L1 signaling included in transmission frame to acquire a PLP ID and PLP group ID, i.e. signaling information is acquired).
Hong does not disclose, acquisition of the signaling information transmitted via the communication other than the digital broadcast signal and based on and capability of the reception apparatus.
Oh discloses, acquisition of the signaling information transmitted via the communication other than the digital broadcast signal (par. 0037, fig.2  discloses DTV receiver may generate a request or a request signal using the signaling information received through the broadcast network, for example, channel information, etc., and transmit the request signal to a DNS server to request the application signaling information).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Hong, by teaching of acquisition of the signaling information transmitted via the communication other than the digital broadcast signal, as taught by Oh, for providing content via hybrid digital V system to provide viewer with an enhanced TV viewing experience by providing enhancement data via communication network by managing changing information included in broadcast data, as disclosed in Oh 0002 and 0008.
Hong in view of Oh does not disclose, acquisition of the signaling information based on capability of the reception apparatus. 
Lee discloses, acquisition of the signaling information based on capability of the reception apparatus (Lee par. 0016 the method comprises receiving a media component that the broadcast service includes on the basis of the device capability information, wherein the device capability information signals a capability of a device necessary for presenting the media component.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify Hong in view of Oh, by teaching of acquisition of the signaling information based on capability of the reception apparatus, as taught by Lee, so that necessary broadcast component can be acquired based on capability of a device that is necessary for presenting the media component, as disclosed in Lee 0007.

Regarding claim 10, Hong in view of Oh in further view of Lee meets the claim limitations as set forth in claim 4.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 20130308505), in view of OH et al. (US 20150296262) in further view of Oyman et al. (US 20150081851).

Regarding claim 7, The reception apparatus according to claim 2,
Hong in view of Oh does not disclose,  wherein the one or more processors are configured to receive input from a microphone.
Oyman discloses, wherein the one or more processors are configured to receive input from a microphone (par. 0074, the UE includes a microphone. Par. 0082 the microphone is used for audio input from the wireless device).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant application to modify Hong in view of Oh, by teaching of receiving the input from a microphone, as taught by Oyman, to provides additional interfaces for user input, as disclosed in Oyman 0082.

Regarding claim 13, Hong in view of Oh in further view of Oyman meets the claim limitations as set forth in claim 7.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423